Title: From George Washington to Samuel Huntington, 5 November 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters West-point 5th Novr 1779.
        
        When the plan of the Inspectorship was concluded upon by resolve of the 18th of February last it was determined that the duties of Brigade Major, and Brigade Inspector should be exercised by the same person who should be one of the Majors of the line. As this regulation detatches the Brigade Major from the immediate service of the Brigadier, it was thought necessary and recommended accordingly, “that the Brigadier should in his stead, have an aide, to be taken from the officers of the line under the rank of captain—But that the gentlemen at present officiating in the capacity of Brigade Majors, who have no other existence in the line of the army, may not be thrown out of employ, they may remain in character of aides de camp to their respective Brigadiers, with their present pay, rank and rations.” As nothing has been determined upon respecting this part of the recommendation, several of the Brigadiers are without any other assistants, than gentlemen from the line, who do the duty voluntarily. I would therefore wish that Congress would be pleased to resume the consideration of the matter. Should they determine on the measure of taking aides from the line, under the rank of Captain, an addition to their pay will be

necessary, as their duty will be on Horseback, and they must provide themselves with horses at their own charge. I have the honor to be with the greatest respect Your Excellency’s most obt sert
        
          Go: Washington
        
      